DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites on line 4 “the center of the tool mounting recess”.  However, there is insufficient antecedent basis for “the center” of the tool mounting recess, since no “center” of the tool mounting recess has been previously introduced on either claim 10 or any of the other claims from which claim 10 depends on.  Further clarification is needed.
Claim 12 recites on lines 1-2 “a tool holder for use in a cutting assembly according to claim 1”.  However since claim 1 already sets forth “a tool holder”, because of dependency, it is unclear if there is an additional tool holder or not.  If claim 12 is to be interpreted as being independent from claim 1, the Examiner suggests removing the phrase “according to claim 1”.  Further clarification is needed.  Further claim 12 recites on lines 9-11 that “each tool mounting recess is delimited by the tool holder body in all directions perpendicular to the tool holder central axis along a major part of the longitudinal extension thereof”.  It is unclear what exactly is meant by this recitation.  How each tool mounting recess is delimited by the tool body in all directions perpendicular to the tool holder?  From where to where this “major part of the longitudinal extension thereof” is disposed? Thereof of what?  Further clarification is needed.
Claim 17
Claim 19 recites on lines 1-2 “a cutting tool for milling, comprising: a cutting tool shank according to claim 17”.  However since claim 17 depends on claim 1, and claim 1 already sets forth “a cutting tool” and claims 1and 17 already sets forth “a cutting tool shank”, because of dependency, it is unclear if there are additional cutting tools and cutting tool shanks or not.  If claim 19 is to be interpreted as being independent from claim 1 and claim 17, the Examiner suggests removing the phrase “according to claim 17”.  Further clarification is needed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11-12, 15-21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall US 1,945,854.
In regards to claim 1, Hall discloses a cutting assembly comprising: a tool holder (embodiments: B1, B2, B3 , B4 ,B5) having a rear coupling end, a front end, a tool holder central axis (passing through central bore 1) around which the tool holder is rotatable (note that Hall discloses a milling cutter which in operation rotates), and at least a first and a second tool mounting recess (refer to each of the recesses 2, 32, and 33 as located within each of the holders B1, B2, B3 , B4 ,B5), wherein the tool holder central axis extends through the tool holder body between the front end and the rear coupling end, and wherein each tool mounting recess 1, E2, E3 , E4 ,E5) for milling, each cutting tool (E1, E2, E3 , E4 ,E5) including a cutting tool body having a shank (refer to each of the shanks of cutting tools E1, E2, E3 , E4 ,E5) at a rear end, a cutting portion at a front end, which cutting portion comprising one or more peripheral cutting edges (18 and/or 19), and a cutting tool axis extending through the shank and the cutting portion, wherein the shank of the first cutting tool (E1, E2, E3 , E4 ,E5) is arranged in the first tool mounting recess and the shank of the second cutting tool (E1, E2, E3 , E4 ,E5) is arranged in the second tool mounting recess (refer to the cutting tools E1, E2, E3 , E4 ,E5 as disposed within the recess of holders B1, B2, B3 , B4 ,B5 as per Figures 5, 7, 8, 10, 12, 14 and 16), such that at least a part of the cutting portion of each cutting tool extends from the tool holder, wherein an operational region of the cutting portion of each cutting tool is primarily facing outwards, in a radial direction, from the tool holder central axis (see Figures 1, 3, 5, 7, 8, 10, 12, 14 and 16 for example).
In regards to claim 2, Hall discloses the cutting assembly according to claim 1, Hall also discloses that the shank (in Figure 16, refer to the shank of cutting tool E5) of each cutting tool (E5) includes an abutting end surface (50) and each tool mounting recess includes a bottom support surface (refer to the bottom support surface on which screw 51 is disposed as per Figure 16), wherein the abutting end surface of the first cutting tool abuts the bottom support surface of the first tool mounting recess, and the abutting end surface of the second cutting tool abuts the bottom support surface of the second tool mounting recess, such that the cutting tools are arranged at a predetermined axial position in relation to the tool holder body (note that since all of the cutting tools and recesses of the embodiment shown in Figure 16 are the same, as such they all have the same bottom support surface and abutting surfaces).
In regards to claim 3, Hall discloses the cutting assembly according to claim 1, Hall also discloses that each tool mounting recess has an elongated shape and extends at least partly 
In regards to claim 5, Hall discloses the cutting assembly according to claim 1, Hall also discloses that the first and second cutting tools (E1, E2, E3 , E4 ,E5) have substantially equal extension from the surface of the front end in the axial direction of the tool holder.
In regards to claim 6, Hall discloses the cutting assembly according to claim 1, Hall also discloses an even number of cutting tools being pairwise arranged such that the cutting tools of a pair are symmetrically arranged in the tool holder on opposite sides of, and equally spaced from, the tool holder central axis (first note that there is a total of at least 8 recesses, where each accommodates a single cutting tool.  Accordingly, there is an even number of cutting tools which are capable of being pairwise arranges for symmetry in the tool holder).
In regards to claim 7, Hall discloses the cutting assembly according to claim 1, Hall also discloses that each of the first and second tool mounting recesses includes a tool alignment means (refer to the female threaded connection on each of the recesses as shown in Figures 8, 10, 12, 14 and 16), and each shank of the first and second cutting tools includes one interlocking feature (refer to the male threaded connection on each shank as shown in Figures 8, 10, 12, 14 and 16) for each peripheral cutting edge (18 and/or 19) for interlocking with the tool alignment means such that each of the first and second cutting tools is non-rotatably arranged in a respective tool mounting recess with the corresponding peripheral cutting edge in a predefined position with respect to the tool holder body.
In regards to claim 8, Hall discloses the cutting assembly according to claim 7, Hall also discloses that the interlocking feature includes a substantially flat region (refer to at least flat regions 31 as shown on each of Figures 8, 10 and 12) in the shank.
In regards to claim 11, Hall discloses the cutting assembly according to claim 7, Hall also discloses that the shank of each cutting tool is solid.
claim 12, Hall discloses the cutting assembly according to claim 1, Hall also discloses a tool holder for use in the cutting assembly, the tool holder comprising: a tool holder (embodiments: B1, B2, B3 , B4 ,B5) having a rear coupling end, a front end, a tool holder central axis (passing through central bore 1) around which the tool holder is rotatable (note that Hall discloses a milling cutter which in operation rotates), and at least a first and a second tool mounting recess (refer to each of the recesses 2, 32, and 33 as located within each of the holders B1, B2, B3 , B4 ,B5), in each of which a shank of a cutting tool (embodiments: E1, E2, E3 , E4 ,E5) for milling is arrangeable, wherein the tool holder central axis extends through the tool holder body between the front end and the rear coupling end, and wherein each tool mounting recess includes an opening being at least partly located in a surface of the front end and spaced apart from the tool holder central axis (see Figures 2, 9, 11, 13, 15, and 17); and wherein each tool mounting recess is delimited by the tool holder body in all directions perpendicular to the tool holder central axis along a major part of the longitudinal extension thereof.
In regards to claim 15, Hall discloses the cutting assembly according to claim 12, Hall also discloses a central tool mounting recess (refer to at least a central tool mounting recess, disposed in between two other recesses) in which the shank of a cutting tool (E1, E2, E3 , E4 ,E5) for milling is arrangeable, wherein the central tool mounting recess extends at least partly through the tool holder body from an opening in the surface of the front end towards the rear coupling end along the tool holder central axis.
In regards to claim 16, Hall discloses the cutting assembly according to claim 12, Hall also discloses that the cutting assembly is a modular cutting assembly (note that all of the cutting tools are removable), the rear coupling end being capable of being mountable to a basic holder which is arrangeable on a machine tool spindle.
In regards to claim 17, Hall discloses the cutting assembly according to claim 1, Hall also discloses a cutting tool shank for use in the cutting assembly, wherein the shank has 
In regards to claim 18, Hall discloses the cutting assembly according to claim 17, Hall also discloses that the wherein the geometrically divergent regions (inclined surfaces) are substantially flat.
In regards to claim 19, Hall discloses a cutting tool for milling comprising; a cutting tool shank according to claim 17; and a cutting portion including two or more peripheral cutting edges (18 and/or 19), and a cutting tool axis extending through the cutting tool shank and the cutting portion, wherein each of the at least two interlocking features are associated with each of the at least two peripheral edges (i.e. depending on how much is the shank rotated (90 degrees, 180, etc.) then a respective cutting edge will be disposed at a specific rotational position), respectively.
In regards to claim 20, Hall discloses the cutting tool according to claim 19, Hall also discloses that the cutting portion is integrally formed to the cutting tool shank (see Figures 5, 7 and 14 for example).
In regards to claim 21, Hall discloses the cutting tool according to claim 19, Hall also discloses that the cutting portion is detachably arranged on the cutting tool shank (see Figure 16, where cutting portion is detachably arranged on the cutting tool shank 52).
Claim(s) 1-3, 5-7, 9-15 and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser US 2,586,955.
In regards to claim 1, Kaiser discloses a cutting assembly comprising: a tool holder (10) having a rear coupling end (end where 9 is disposed), a front end (12), a tool holder central axis (passing through central bore 9) around which the tool holder is rotatable (note that Kaiser 
In regards to claim 2, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses that the shank (13) of each cutting tool (11) includes an abutting end surface (refer to the abutting end surface of 18, which abuts against a flange portion of the recess 14 as shown in Figure 2) and each tool mounting recess (14) includes a bottom support surface (refer to the flange portion that abuts against 18 of shank 13), wherein the abutting end surface of the first cutting tool abuts the bottom support surface of the first tool mounting recess, and the abutting end surface of the second cutting tool abuts the bottom support surface of the second tool mounting recess, such that the cutting tools are arranged at a predetermined axial position in relation to the tool holder body (note that since all of the cutting tools and recesses of the holder shown in Figure 1 are the same, as such they all have the same bottom support surface and abutting surfaces).
claim 3, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses that each tool mounting recess (14) has an elongated shape and extends at least partly into the tool holder body (10) in a direction substantially parallel to the tool holder central axis, such that the cutting tool axis of each cutting tool is substantially parallel with the tool holder central axis (refer to each of the recess and tools as per Figures 1, 2 and 5).
In regards to claim 5, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses that the first and second cutting tools (11) have substantially equal extension from the surface of the front end in the axial direction of the tool holder.
In regards to claim 6, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses an even number of cutting tools being pairwise arranged such that the cutting tools of a pair are symmetrically arranged in the tool holder on opposite sides of, and equally spaced from, the tool holder central axis (first note that there is a total of at least 8 recesses, where each accommodates a single cutting tool.  Accordingly, there is an even number of cutting tools which are capable of being pairwise arranges for symmetry in the tool holder).
In regards to claim 7, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses that each of the first and second tool mounting recesses (14) includes a tool alignment means (refer to set screws 15 and hole where set screws are disposed), and each shank (13) of the first and second cutting tools includes one interlocking feature (refer to the surface on which set screws 15 are abutted into) for the peripheral cutting edge (21) for interlocking with the tool alignment means such that each of the first and second cutting tools (11) is non-rotatably arranged in a respective tool mounting recess (14) with the corresponding peripheral cutting edge (21) in a predefined position with respect to the tool holder body.
In regards to claim 9, Kaiser discloses the cutting assembly according to claim 7, Kaiser also discloses that the tool alignment means (15) includes a threaded hole extending from the tool mounting recess to a peripheral surface of the tool holder body (see Figures 2 and 3) and a 
In regards to claim 10, Kaiser discloses the cutting assembly according to claim 9, Kaiser also discloses that the threaded hole extends from the tool mounting recess to the peripheral surface of the tool holder body along a direction which is non-parallel (since the threaded hole extends perpendicular to the central axis of the tool) to an imaginary straight radial line between the tool holder central axis and the center of the tool mounting recess (see Figure 2).
In regards to claim 11, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses that the shank (11) of each cutting tool is solid.
In regards to claim 12, Kaiser discloses the cutting assembly according to claim 1, Kaiser also discloses a tool holder for use in the cutting assembly, the tool holder comprising: a tool holder (10) having a rear coupling end (where 9 is disposed), a front end (12), a tool holder central axis (passing through central bore 9) around which the tool holder is rotatable (note that Kaiser discloses a milling cutter which in operation, rotates), and at least a first and a second tool mounting recess (14), in each of which a shank (13) of a cutting tool (11) for milling is arrangeable, wherein the tool holder central axis extends through the tool holder body between the front end and the rear coupling end, and wherein each tool mounting recess (14) includes an opening being at least partly located in a surface of the front end and spaced apart from the tool holder central axis (see Figure 1); and wherein each tool mounting recess (14) is delimited by the tool holder body in all directions perpendicular to the tool holder central axis along a major part of the longitudinal extension thereof
In regards to claim 13, Kaiser discloses the cutting assembly according to claim 12, Kaiser also discloses that each of the first and second tool mounting recesses (14) includes tool alignment means including a threaded hole (refer to the threaded hole on which set screw 15 is 
In regards to claim 14, Kaiser discloses the cutting assembly according to claim 13, Kaiser also discloses that the threaded hole extends from the tool mounting recess to the peripheral surface of the tool holder body along a direction, which is non-parallel (since the threaded hole extends perpendicular to the central axis of the tool) to an imaginary straight radial line between the tool holder central axis and the center of the tool mounting recess (see Figure 2).
In regards to claim 15, Keiser discloses the cutting assembly according to claim 12, Keiser also discloses a central tool mounting recess (refer to at least a central tool mounting recess, disposed in between two other recesses) in which the shank of a cutting tool (11) for milling is arrangeable, wherein the central tool mounting recess extends at least partly through the tool holder body from an opening in the surface of the front end towards the rear coupling end along the tool holder central axis.
In regards to claim 16, Keiser discloses the cutting assembly according to claim 12, Keiser also discloses that the cutting assembly is a modular cutting assembly (note that all of the cutting tools are removable), the rear coupling end being capable of being mountable to a basic holder which is arrangeable on a machine tool spindle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 1,945,854 as applied to claim 1 above.
In regards to claim 4, Hall discloses the cutting assembly according to claim 1, Hall also discloses that there is an axial distance A by which each cutting tool (E1, E2, E3, E4, E5) extends from the surface of the front end in the axial direction of the tool holder (B1, B2, B3, B4, B5), is related to a diameter D of the cutting tool.
However, Hall fails to explicitly disclose that the relation between the axial distance and the diameter is A < 1.5D.
Nevertheless, since Hall does disclose that each cutting tool has an axial distance and a diameter; the cutting tool diameter and the cutting tool axial distance constitute a defined relation of the cutting tool. Therefore, the relation of the values (within a range) of the cutting tool’s diameter and the cutting tool’s axial distance is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the desired shape and size of the workpiece being machined.  Also note that the axial distance of the tool needs to be larger than the diameter of the tool in order to prevent any dislodging of the cutting tool from the tool holder. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined value within a range, of the cutting tool’s diameter and the cutting tool’s axial distance, were disclosed in the prior art by Hall, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Hall’s relation between the axial distance and the diameter to be within a desired range such as A < 1.5D.  In re Aller, 105 USPQ 233.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722